t c memo united_states tax_court david rendel and rachel rendel petitioners v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioners allan d hill for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioners' federal_income_tax and additions to tax for fraud and for a substantial_underpayment of tax as follows - - - - deficiency additions to tax sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of interest due on portion of underpayment attributable to fraud all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure petitioners assert that offshore trusts that they established in constituted sham trusts that lacked economic_substance and that should be disregarded for federal_income_tax purposes petitioners and respondent however disagree on the year in which funds relating to such trusts should be taxable to petitioners the issues for decision are whether the funds in question should be treated as taxable to petitioners under the constructive_receipt_doctrine in -- a year not before the court -- or as taxable to petitioners in -- the year in which petitioners actually received and used the funds and whether petitioners filed a fraudulent joint federal_income_tax return but for which the period of limitations on assessment against petitioners for is barred findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in - - - - alameda california in petitioners formed columbia cosmetics manufacturing inc ccmi as a california corporation to market and distribute cosmetics ccmi was formed and operated as a subchapter_c_corporation petitioners were the sole shareholders and officers of ccmi petitioner david rendel david was president and petitioner rachel rendel rachel was vice president of ccmi the offices and principal_place_of_business of ccmi were located in san leandro california petitioners' books_and_records were maintained on the cash_method_of_accounting ccmi's books_and_records were maintained on the accrual_method of accounting both sets of books_and_records were maintained by crudup c howard howard an accountant petitioners hired for that purpose howard met monthly with rachel to reconcile ccmi's bank statements and to discuss with rachel the accounting for various transactions by late ccmi was earning a significant profit in late howard and petitioners consulted with a number of tax_shelter promoters namely gil armstrong armstrong who was a representative of the american law association ala john green green and michael panatelli panatelli these individuals the ala was founded by karl dahlstrom for the purpose of promoting offshore trusts - - - - advised howard and petitioners regarding the purported tax benefits of offshore trusts in with the assistance of howard armstrong and green petitioners established an ala-type of offshore_trust program five sham trusts were established and domiciled in grand turk the capital of the turks and caicos islands located in the british west indies under the names of five shell companies namely dch management dch ledner consulting co ledner dara co dara cosmos investment co cosmos and alpha associates alpha bank accounts were then opened in california one account each under the name of four of the five trusts howard was a trustee and an agent for alpha and howard held signatory authority over the dch ledner dara and cosmos bank accounts an interest-bearing investment account was also maintained in california under alpha’s name with the capital preservation fund of the first interstate bank of california the alpha account the alpha account was maintained under ccmi's corporate identification_number rachel held signatory authority over the alpha account pursuant to petitioners' offshore_trust program funds transferred into the trusts represented profits realized by ccmi during and dollar_figure in profits of ccmi was transferred from ccmi through the offshore trusts and ultimately to the alpha account with howard's participation the profits - - - - transferred out of ccmi and into the offshore trusts were incorrectly recorded on ccmi's books_and_records as payroll expenses the schedule below describes the transfers that occurred between date and date of ccmi's profits from ccmi to and among the offshore trusts and into the alpha account amount dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure date transferred transferred from ccmi through trusts into alpha acct date deposited dch-dara-cosmo sec_2 dch-dara-cosmo sec_3 ledner-dch-dara-cosmo sec_4 dch-dara-cosmos dch-dara-cosmos dch-dara-cosmo sec_12 dch-dara-cosmos in certain additional transfers occurred of the same profits or funds of ccmi that had been transferred out of ccmi in and into the offshore_trust bank accounts in particular on date dollar_figure was transferred out of the alpha account and back into ccmi's bank account between date and date this same dollar_figure was transferred yet again from ccmi through the above offshore trusts and back into the alpha account - - - - on date dollar_figure was withdrawn from the alpha account2 by the purchase of a cashier's check and was used by petitioners as part payment on the purchase of a new personal_residence for petitioners in alameda california referred to hereinafter as the oyster pond property an installment note from petitioners to alpha with respect to this dollar_figure was drafted but was never signed by petitioners and petitioners made no repayments to alpha of this dollar_figure alpha did receive a deed_of_trust on the oyster pond property as stated security relating to this dollar_figure petitioners have implicitly conceded that petitioners' withdrawal of this dollar_figure did not constitute a valid loan from alpha in august and september of petitioners purchased appliances and other items for the oyster pond property using dollar_figure in ccmi's funds the schedule below describes these purchases date item cost home appliances wallpaper other expenses dollar_figure dollar_figure on date this court decided 79_tc_714 affd 731_f2d_1417 9th cir this amount includes accrued interest and appears to have been the entire balance of the alpha account at the time of withdrawal - - - - in the zmuda case we held that certain offshore_trust programs similar to those established by petitioners herein constituted shams lacked economic_substance and were to be disregarded for federal_income_tax purposes the dollar_figure in profits from ccmi that in was transferred out of ccmi and through the above offshore trusts into the alpha account was not reported on petitioners' federal_income_tax return howard alleges that in august of he first learned that this court had decided zmuda v commissioner supra under the authority of which the dollar_figure transferred in out of ccmi through the offshore trusts and into the alpha account arguably should be treated as taxable_income to petitioners in on date howard conveyed the information about zmuda and its ramifications to petitioners on date howard on behalf of petitioners discontinued the dch ledner dara cosmos and alpha trusts and closed the accounts of ledner dara and cosmos the record does not reflect whether or when the bank accounts of dch and alpha were closed also in august or early september of howard prepared for petitioners a proposed amended joint federal_income_tax return proposed amended return on this proposed amended return the dollar_figure in profits of ccmi that had been - - - - transferred in into the offshore trusts was reflected as taxable_income to petitioners on date howard gave petitioners the proposed amended return petitioners however refused to sign the proposed amended return and rachel tore it in two stating we'll wait until respondent catches us on petitioners' joint federal_income_tax return that was timely filed with respondent neither the dollar_figure transferred out of ccmi through the offshore trusts and into the alpha account nor the dollar_figure withdrawn in from the alpha account and used by petitioners to purchase the oyster pond property was reported as income by petitioners on petitioners' federal_income_tax return petitioners did report as miscellaneous income dollar_figure relating to their personal_use of ccmi funds this amount was not otherwise described on ccmi's federal corporate_income_tax return dollar_figure in interest_income earned on the alpha account in was reported as interest_income on date howard as trustee for alpha and without consideration signed a reconveyance deed transferring alpha's purported security_interest in the oyster pond property from alpha to petitioners on date a federal grand jury indicted petitioners for conspiracy to defraud the united_states during through with regard to petitioners' joint individual and ccmi's - - - - corporate federal income taxes and for tax_evasion for and with regard both to petitioners' joint individual and ccmi's corporate federal income taxes on date respondent determined deficiencies in and additions to petitioners' joint federal income taxes and ccmi's corporate federal income taxes for and in the total amount of dollar_figure the tax deficiencies and additions to tax determined by respondent against petitioners for and bore no specific relationship to the offshore_trust tax_shelter scheme at issue in this case but did relate to petitioners' diversion of ccmi funds for their personal benefit in and through other schemes on date petitioners paid to respondent the total of dollar_figure in federal_income_tax deficiencies determined against petitioners and ccmi for and on date petitioners each pleaded guilty to one count of tax_evasion for the government dropped the remaining counts of the above criminal indictment on date respondent mailed to petitioners the notice_of_deficiency for that is at issue in this case in which respondent determined that petitioners received in not in unreported distributions from ccmi of dollar_figure as a respondent computed the dollar_figure in distributions based on the dollar_figure withdrawn in from the alpha account to purchase the oyster pond property plus the dollar_figure in furnishings paid continued - - - - result of petitioners' use in of the profits of ccmi for personal purposes namely to purchase and improve the oyster pond property and respondent determined that as a result of petitioners' alleged fraudulent failure to report such distributions on their joint federal_income_tax return the period of limitations on assessment was still open constructive dividends opinion numerous court opinions establish that if shareholders of a corporation receive distributions of corporate funds or other corporate property for their personal_use or benefit the distributions from the corporation may be taxed to the shareholders as constructive dividends to the extent of the corporation's earnings_and_profits 621_f2d_731 5th cir 577_f2d_1206 5th cir 374_f2d_161 8th cir affg in part revg in part and dismissing in part tcmemo_1964_190 88_tc_63 affd per curiam 894_f2d_1072 9th cir 37_tc_650 american properties inc continued with ccmi funds plus dollar_figure in allegedly omitted commission income paid_by ccmi to david respondent now concedes that the dollar_figure treated as commission income represents a nontaxable repayment by ccmi of a loan ccmi had received from david - - - - v commissioner 28_tc_1100 affd 262_f2d_150 9th cir in zmuda v commissioner supra and in the decisions that followed the courts held that funds received by certain offshore trusts were taxable in the year of receipt to the taxpayers who controlled the trusts petitioners herein argue that the offshore_trust program in which they participated is not distinguishable from the offshore_trust program that in zmuda v commissioner supra was held to constitute a sham and that was disregarded for federal_income_tax purposes petitioners then argue that in light of the holdings in zmuda and its progeny and under the claim_of_right_doctrine the profits or funds of ccmi that at the end of were transferred into the offshore trusts should be treated as constructively received by petitioners in not in petitioners in other words contend that respondent has chosen see 898_f2d_455 5th cir affg on consolidated appeal tcmemo_1989_56 and tcmemo_1989_189 767_f2d_618 9th cir affg tcmemo_1983_249 79_tc_888 spencer v commissioner tcmemo_1994_531 dahlstrom v commissioner tcmemo_1991_265 affd without published opinion 999_f2d_1579 5th cir dahlstrom v commissioner tcmemo_1991_264 affd without published opinion 999_f2d_1579 5th cir able co v commissioner tcmemo_1990_500 denali dental serv v commissioner tcmemo_1989_482 pauli v commissioner tcmemo_1989_481 melvin l cochran d d s inc v commissioner tcmemo_1989_102 - - - - the wrong year in which to tax petitioners on the dollar_figure withdrawn from ccmi and deposited into the offshore trusts respondent argues that the dollar_figure that in june of petitioners withdrew from the alpha account and used to purchase the oyster pond property should be treated as a constructive_dividend taxable to petitioners in we agree with respondent in the instant case during and early sufficient control_over the offshore_trust bank accounts was maintained and exercised on behalf of ccmi so that the funds transferred by ccmi in through the trusts and into the alpha account are to be treated as properly taxable to petitioners in the year in which ccmi's funds were first used by petitioners for petitioners' personal benefit during june of before petitioners withdrew the dollar_figure from the alpha account dollar_figure of the funds in that account was transferred to ccmi and then from ccmi through the offshore trusts back to the alpha account interest of dollar_figure that was earned on the alpha account in was reported on ccmi's corporate federal_income_tax return from the inception of the alpha account ccmi's taxpayer_identification_number was used for the alpha account lastly petitioners made no personal_use of the funds in the alpha account until date when dollar_figure was withdrawn from the account for purchase by petitioners of the oyster pond property - - - - we conclude that the dollar_figure first withdrawn on date from the alpha account for petitioners' personal_use and benefit is properly treated as constructive_dividend income taxable to petitioners in in light of the fact that petitioners did report on their joint federal_income_tax return dollar_figure relating to their personal_use of ccmi funds we conclude however that petitioners are not taxable on the dollar_figure relating to the items purchased for the oyster pond property fraud addition_to_tax respondent has the burden of establishing fraud by clear_and_convincing evidence sec_7454 rule b 796_f2d_303 9th cir affg tcmemo_1984_601 respondent must prove both that an underpayment in tax exists and that a portion of the underpayment was due to fraud 889_f2d_910 9th cir affg tcmemo_1987_265 829_f2d_828 9th cir affg tcmemo_1986_223 98_tc_511 wenz v commissioner tcmemo_1995_277 respondent has shown that the dollar_figure withdrawn from the alpha account is taxable to petitioners for and that the tax reflected on petitioners' federal_income_tax return was therefore understated - - - - fraudulent intent consists of an intentional wrongdoing for the purpose of avoiding the payment of taxes known to be owed 252_f2d_56 9th cir 96_tc_858 affd 959_f2d_16 2d cir fraud may be inferred from certain badges_of_fraud such as understatements of income inadequate records the failure_to_file tax returns the concealment of assets implausible or inconsistent behavior and the failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 because fraud can rarely be proved by direct evidence fraud is often established by circumstantial evidence 317_us_492 bradford v commissioner f 2d pincite 767_f2d_618 9th cir affg tcmemo_1983_249 consistent and substantial understatements of income may constitute evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir 301_f2d_484 5th cir affg tcmemo_1959_172 fraud determinations against taxpayers who have participated in sham offshore_trust programs similar to that in which petitioners participated generally have been sustained see akland v commissioner supra 79_tc_888 dahlstrom v - - - - commissioner tcmemo_1991_265 affd without published opinion 999_f2d_1579 5th cir dahlstrom v commissioner tcmemo_1991_264 affd without published opinion 999_f2d_1579 5th cir able co v commissioner tcmemo_1990_ but see spencer v commissioner tcmemo_1994_531 denali dental serv v commissioner tcmemo_1989_482 pauli v commissioner tcmemo_1989_481 petitioners citing 765_f2d_784 9th cir argue that they did not have the requisite fraudulent intent to conceal their income because they in good_faith relied on the advice of howard armstrong green and panatelli to the effect that their offshore_trust program was a legitimate tax_shelter we disagree petitioners falsely reflected the withdrawals from ccmi and the deposits to the trust bank accounts as payroll expenses of ccmi petitioners attempted to conceal the dollar_figure they used to purchase the oyster pond property through a sham loan transaction petitioners participated in a pattern of fraudulent underreporting of income in and that we believe began in if not earlier we conclude that the underpayment of petitioners’ income_tax for resulting from their participation in the sham offshore_trust program was due to fraud see akland v commissioner supra pincite dahlstrom v commissioner tcmemo_1991_264 - - - - we also sustain respondent's determination under sec_6661 which provides for an addition_to_tax where the taxpayer makes a substantial_understatement_of_income_tax liability a substantial_understatement is described as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the evidence establishes that petitioners' tax_liability falls within these parameters and we sustain respondent's determination on this issue decision will be entered under rule petitioners for the first time in their reply brief raise a new issue as to whether ccmi in had sufficient earnings_and_profits to support the taxability of the dollar_figure in constructive distributions from ccmi that we have concluded petitioners received in this issue is untimely raised by petitioners it would now be prejudicial to respondent to allow this new issue to be raised and we treat this issue as waived see 84_tc_191 affd on other grounds 796_f2d_116 5th cir 79_tc_415 nevertheless we have examined the record and find nothing to support petitioners’ argument as to the lack of earnings_and_profits to the contrary howard's uncontroverted testimony indicates that the offshore trusts were funded with net profits of ccmi
